Case 1:21-cv-06702-LAK Document 11-9 Filed 09/10/21 Page 1 of 4




           EXHIBIT I
           Case 1:21-cv-06702-LAK Document 11-9 Filed 09/10/21 Page 2 of 4


From:            TrackingUpdates@fedex.com
To:              Sophie Loewenstein
Subject:         FedEx Shipment 774569670754: Your package has been delivered
Date:            Friday, August 20, 2021 12:55:03 PM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the
sender.




                                          FedEx




                 Hi. Your package was
              delivered Fri, 08/20/2021 at
                        9:53am.



               Delivered to 9119 W SUNSET BLVD, LOS ANGELES, CA 90068

                                     OBTAIN PROOF OF DELIVERY




                          TRACKING NUMBER                    774569670754


                                             FROM            Sophie Loewenstein
                                                             55 Hudson Yards
                                                             NEW YORK, NY, US, 10001


                                                  TO         Tarlow & Berk PC
                                                             Blair Berk
                                                             9119 Sunset Blvd.
     Case 1:21-cv-06702-LAK Document 11-9 Filed 09/10/21 Page 3 of 4


                                              LOS ANGELES, CA, US, 90068


                           REFERENCE          01559.0001


                  SHIPPER REFERENCE           01559.0001


                             SHIP DATE        Wed 8/18/2021 03:09 PM


                     PACKAGING TYPE           FedEx Envelope


                                 ORIGIN       NEW YORK, NY, US, 10001


                          DESTINATION         LOS ANGELES, CA, US, 90068


                    SPECIAL HANDLING          Deliver Weekday


                   NUMBER OF PIECES           1


               TOTAL SHIPMENT WEIGHT          0.50 LB


                         SERVICE TYPE         FedEx Priority Overnight




                                                  Download the
                                                  FedEx® Mobile app
                                                  Get the flexibility you need to create
                                                  shipments and request to customize
                                                  your deliveries through the app.



                                                               LEARN MORE




FOLLOW FEDEX




    Please do not respond to this message. This email was sent from an unattended mailbox.
      Case 1:21-cv-06702-LAK Document 11-9 Filed 09/10/21 Page 4 of 4


This report was generated at approximately 11:54 AM CDT 08/20/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.
